Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION
Amendment, received 12/20/2021, has been entered. 
Claims 1-4 and 6-17 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-7, 9 and 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al. (US Pub. No. 2015/0179877 A1), hereafter referred to as Hu.

As to claim 1, Hu discloses a method of manufacturing a light emitting diode (figs 2-10,[0045]), the method comprising:
forming a plurality of light emitting diodes (fig 2A, light emitting diodes 220, [0045]-[0046]) on a sacrificial layer (fig 5, layer 232; [0057]) which is disposed on one surface of a support substrate (240; [0058]); and 
separating the plurality of light emitting diodes (fig 10, diodes 220) from the support substrate (240) by removing the sacrificial layer (232; [0067]), 
wherein forming the plurality of light emitting diodes comprises:
providing a growth substrate (fig 2A, 206; [0046]);
epitaxial growing a material layer (208; [0047]) on one surface of the growth substrate (206);
directly bonding the material layer (fig 4, layer 208) to the sacrificial layer (layer 232; the bonding is by chemical adhesion and it is direct in the region of the trenches 233); and 


As to claim 2, Hu discloses the method of manufacturing a light emitting diode of claim 1 (paragraphs above). 
wherein forming the plurality of light emitting diodes further comprises:
etching the material layer to form the plurality of light emitting diodes (fig 2A and [0045]). 

As to claim 3, Hu discloses the method of manufacturing a light emitting diode of claim 2 (paragraphs above).
wherein the material layer (figs 2A, layer 208) is etched in a direction perpendicular to the one surface of the support substrate (fig 5 shows the one direction of the support substrate 240 is horizontal and fig 2A shows the nanowire 214 is formed perpendicular to this surface direction) to form the plurality of light emitting diodes (220; [0045]). 

As to claim 4, Hu discloses the method of manufacturing a light emitting diode of claim 2 (paragraphs above),


As to claim 6, Hu discloses the method of manufacturing a light emitting diode of claim 1 (paragraphs above),
wherein the growth substrate includes at least one among a glass substrate, a quartz substrate, a sapphire substrate, a plastic substrate, and a bendable flexible polymer film ([0046]). 

As to claim 7, Hu discloses the method of manufacturing a light emitting diode of claim 1 (paragraphs above),
wherein the growth substrate includes at least one of GaN, SiC, ZnO, Si, GaP, MgAl2O4, MgO, LiAlO2, LiGaO2, GaAS, AlN, InP, and copper ([0046]). 

As to claim 9, Hu discloses the method of manufacturing a light emitting diode of claim 2 (paragraphs above),
2, and Si ([0047]). 

As to claim 11, Hu discloses the method of manufacturing a light emitting diode of claim 1 (paragraphs above),
wherein the epitaxial growing of the material layer on one surface of the growth substrate includes controlling a length of the light emitting diode by adjusting a deposition thickness of the material layer (fig 2A, nanowire LED structure length is controlled in part by the controlling the deposition thickness; [0045]). 

As to claim 12, Hu discloses the method of manufacturing a light emitting diode of claim 2 (paragraphs above),
wherein the sacrificial layer is made of Au, Ti, Fe, SiO2, or SiN ([0057]). 

As to claim 13, Hu discloses the method of manufacturing a light emitting diode of claim 2 (paragraphs above),
wherein the sacrificial layer (sacrificial layer is considered to comprise metal layer 222 and insulating layer 232) includes an insulating layer (232) 

As to claim 14, Hu discloses the method of manufacturing a light emitting diode of claim 1 (paragraphs above),
wherein the separating of the growth substrate from the material layer includes separating the growth substrate from the material layer using one of a LLO method, a CLO method, and an ELO method ([0061]). 

As to claim 15, Hu discloses the method of manufacturing a light emitting diode of claim 4 (paragraphs above),
wherein the flattening of the material layer includes flattening the material layer separated from the growth substrate using CMP (fig 6 and [0062]; chemical mechanical polishing layer 208 to the desired thickness is considered to be flattening). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu.

As to claim 16, Hu discloses the method of manufacturing a light emitting diode of claim 12 (paragraphs above),
Hu does not explicitly disclose wherein when the sacrificial layer comprises SiO2, the separating of the light emitting diode by removing the sacrificial layer includes removing the sacrificial layer using a BOE. 
Nonetheless, the Examiner takes Official Notice that it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed for the silicon dioxide layer to be removed by BOE since it is within the level of one of ordinary skill in the art to select the proper general type of etchant for the particular purpose and material intended to be removed selective to the adjacent materials of the structure in order to only remove the intended sacrificial material layer.

As to claim 17, Hu discloses the method of manufacturing a light emitting diode of claim 12 (paragraphs above),
Hu discloses wherein the sacrificial layer comprises a dielectric layer ([0057]).  Therefore, this limitation is not required since it is recited in the alternative and when the method is performed with silicon dioxide this limitation is not required.  Additionally, the Examiner takes Official Notice that it would have been obvious to one of ordinary skill in the art at the time . 

Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Lee et al. (US Pub. No. 2017/0200648 A1), hereafter referred to as Lee.

As to claim 8, Hu discloses the method of manufacturing a light emitting diode of claim 1 (paragraphs above),
Hu does not disclose the material of the support substrate. 
Nonetheless, Lee discloses wherein a support substrate includes at least one of a sapphire substrate, a glass substrate, a silicon carbide substrate, a silicon substrate, and a conductive substrate made of a metal material ([0081]). 


As to claim 10, Hu discloses the method of manufacturing a light emitting diode of claim 9 (paragraphs above),
Hu do not disclose that the epitaxial growth is MOCVD.
Nonetheless, Lee discloses wherein the material layer is epitaxially grown by MOCVD ([0086]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to grow the GaN semiconductor layers of Hu using MOCVD as taught by Lee since this will provide an exceptional quality semiconductor material layer. 

Pertinent Art
US Patent No. 7,741,197; US Pub. 2009/0280625; US Pub. 2006/0131679; and US Pub. 2017/0236975 are pertinent references. 

Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive.
Applicant argued that Hu ‘877 does not appear to teach or suggest the newly amended limitations. 
Examiner disagrees because Hu’877 does disclose the amended limitations as detailed in the new grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        1/5/2022